.
                                                                                             571



            OFFICE      OF THE    ATTORNEY             GENERAL          OF TEXAS
                                            AUSTIN


GERiLDC.MANN
x
.~IIuwsus       (iKSUCH‘%I.




                                                                    46 to euoh ewloment.
                                                     'A~gurt 24, 1939, wharrin
                                                     rtmant In refersaae    to such
                                                     e ail1 ??o.427, 46th Lo&-
                                                   tal General Appropriation    9111.


                                oard cornpoled          or   ttie     oovernor,



         the Board re-allocate               and authoriz4            uuab 8ur-
         plru    or tmlanoe      to  be used by the                 department
        herd     for other      purpore#TL

                 yw      are adrimd         that     the Llattetloa         ofPeyment8
  ohuse 8~       it    appears in     tbe      ~snaral rider to thr            general  a*
  preprlatlon         blll   does not       purport     to eoaie?        authoritr   U$On
                                .
     7



     l%xL G40?@       8. Sheppard,     Pear 2,


      ‘cho Ooreraoor the Attorney General and the Stata Traaaurer
      to re-allQoeia         or traaefsr     money8 apeoiffoally       appropriated
      by the Logialaturs          for ona purpose      to another md different
                    The authority        0r  tb4 Board 18 OOnitBed to euth-
      %%&            of uae aa the neoeaalty           therefor     be der$qn(trat-
      &, Or anOuSt@ i; 6u0h apeaid                funda drdioated      snbfde~oted
      to such dopertwanta of the Sate                govermont,      over me
      8bove the total         required     to defray the mounta        dad Item8
      for uhleh apeoll10          provfaion hua baeo made by the Lo&a-
      lature.      It mar not tbe intentlon           of the ta&iilature        in
    ,tt?e Lisrltatlon       of Peyaeata olaune,        to permit a depurtment
      head to eleot        sot to UM fuada~ ior the prrpoae for which
      the Lyfu&ture           provided thaa, and thereby oonrsrt             tbaa
I     into    l ~UQQO@W~ mrpluo          ia a purtlauler      item,   available
      for use, with pomlarloa              o? the Beard.      The lxldenoe &
      a aurplua rubjaot         to the jurladiotion        of the Board la
      detershod        not b rubtnotlng frou the tote1 of the emounta
      apeiolflmliy       ftaa i te6 by tbe Le&laleture          the amount8 and
      Items tha dmpemtment hoad elrota              to uae      but by lubtraatloa
      of tha tote1 of the amount8 to be used km                     the amunt
      aotually     ~vailsblo     for uae in the lp so ia fund.    l
                    Tour seoond     queatioa   -reads aa followa:
                  wiulll the 3fghway Depurtaient be required
            to give eaoh uaployee not budgeted iq tha bill
            aad paid froa it8 amera       hi hway fund l mm-
            her, exoept those that    are a fua a ified ar le8aon-
            al help'?   In thla ccinneotlon it would be help
            ful if you would define *seasonal      help.*"
                    The parsgraph in fhe General Rider to the General
     :;g;prfqtion       Blll styled “Salary PaymentaR r*ads 88 fol-

                    wo flblafy for whloh an a?proQriation              ia
            amde herein ahall be paid to any pernon unlesr
            auoh \ ~araon aotually      dlaohargaa      assigned dtatlea.
            zvery aoath the head of eaoh department              still
            atteoh to the payroll        for hla department        ati af-
            Sidevlt       under oath, atatlng thet the Persona
            listed    ia seld payroll      rotually     wriomed the
            duties for whloh they WFO .b*lag galbe               The
            Ccifiptrollsr     ahall not laaue warrants for tb
            payopent 0s ~818r1e8 lietea         on raid gayroll        un-
            lera thla      ertlaetft   la riled     with him.    faoh     de-
            prrwent       heed shall number OOnaeOutivaly tha
Foa. George !?. rhoppard,                          F-ge 3.



      aalarled poaltiono   in MS department      for *!llob
           roarfatlon    la .z.ada here10 (eithTiToiiii
     %%kiGFFXnG             YiiiiX, tees, rscelpts,     SPQOW
      lilnu’i    or          wt      of    other     tutiils amilablr        to?   use
      by raid de;artneatl    and oppoalte  the wzbcr    or
      the ?orcltioa  he shall fill  out th¶ t1t1.3or Ahe
      pnl+.lon and the naize or tha 2erson    0==pl0p3a  to
      ill1      the          lmm.         .m8       stikt03ent     hi1   b     rim
      with the COa;~troller tiho shall, ahen 16etiag hi8
      aarrante to any em3loytte In pa-eat   0r balary due
      anld muploys@, numbar the marrant rlth the mme
      t%teer          thrt          iB asrigned         to   tha   pooltioi    riibd
      by said q>loyse.     Every d8gmrtnent hoad 5h5ll
      aotlfy the Coruptroller    In irritiq,    ot an3 ohangaa
      in parnormal in bir departaant.         Thfr jmovfsion
      shall   uot apply to seasonal    help, and shall not
      prevent persons dmdng tkair salary rarraata
      a,.rlng authorized  vacation    perlodr.*
       in the paragraph ~imedletel~   tolloting,                               staled*AddI-
tional   ~ployaea   Campensatlon, * wo find the                               follomlni;   lan-
guage :



      be mid    out of oontin&oat       a&o&atlons,         suoh
      5aployess    shall   not be 25ld a larger      amount
      than that    provldod    in tt5 ra@sr      a2;rcpriatcd
      salaries   for   5l:Alar   posltlonr   in sucll dsxrt-
      sent      or ag~noy,                 . ..*
       The uuswtr to your question      tux5    up03 the laterpro-
tatloB whioh ir to be placed ~202 ;he ~3ras.e *for xb?iOh
an agproprlatlon      13 zade bre?5.*      =i TV1s rstsrs      to 'hose
appropHotlons      for a partioulor    departaunt    defialteLy     item-
iad    aa to purpoea and miount, ~the numbering is not required.
cn the other Fand, lr it refers        to all salarlod      Doritions
a;lthorl.sd   ~l$ker by a speofllo     a#;rapr!atlon     or by a l"?
aup agpropriatlon,      t%;e nuaberln(J la required.

      Light ii0 thTowD upon this      qurrtiO5 by QbseiViM  th5t
In the suooosd& para@rph quotsd *bore, we fiad aa aP
parent Ulstlnotion      recogalred,   nhen tho Leeisleturo ridare
to "additio.?al    e~gloyae~,    othas than thoao tot whiah swolfio
Ken. Ceorgr R. She~3er-d~ Fees 4.


salar   approorlatione~    have bean mede.  It appeared to ua
Tldh.Ls     slslature.
Intended to-require
                          in the        DeYmSnt MranraDh. 4ma
                                     enl5n
                        the numberingin& iistie   of-ali  &-
p107OSS Or the partioulSrdopertaente            nbo mrry be- em loysc:
upon 8 ealary beeia out 0r sny Sp~lVQriatiOB                aoella l la ror
luah Qurposa to that dopartnient, wheth-r ft be sp&l.fioally
ItoPlfted Se to purpoes end esouQt8, or whether it be a
h M lD a u5lp p r o p r k tlo Itn.tm noted     epeolfioally        that the
Lsglelattuerwnd It neoae6ary           te   oxapt rrab~tbiapro-
lielon   *eeeaona1 hrlp.*     Thia OowtrUotioq,          it   appear8
to UI, rooor48sore amrly ritbthe apparentpurposefor
wbioh luoh provision      i8 Inrertod     in the bill.         It aeeraa
that the ~gia&ttU@        h6$ requirrd      t&e rmbsring        of the
             , elta tea eaof tthe title,
p o dtio a a th                               of the podtiona
and the DLOIIor tha poraoar cpployedto rlu           th0 ~0    to
bo given br tlu   dagwtmat        howl ror the oon~eair~oe and
benefit oi the Caaptrollar, in order that the Comptroller
may dStoxalna,   from tire to time, uhSthSr a prrtloulSr
eaployeo  rqployS4 out ot a tuarp sum lpproprlatioa to
performa partioulartypo of work is being paid ior thet
typo    0r work an amottat      0r monSy greeter      then that auth-
orized by thr IAC;lslaturo           to be pald to thoao holding
similar    partloulorly      ltcmiead     poeltlone.     It tha depart-
moat hoa&nesd not nusib~r ralarled positions                in his de-
gertnmnt uhioh era oroated and paid for out or a lump
sum approprietfon,        then, by the emta token, tbero ia no
provision       la thr bill    nquirlng him to eamuniaato         to
the Cangtroller       the title      OS the position areatad an4
the nama of the psrron ~aplo Sd to till               tbr SeaS.   In
the absenos OS such informat T on, it appears to 08 that
the Comptroller       is lsft    rftbout    any adoquato means tor
detrxminlng whather or not a partioular eaployes paid out
or 8 lump sum appropriation            on a salary baa18 la entitled
to ar8w the amaunt 0r oomponeation               ror whlah hlr warrant
is requested to br drawn. Xe thSrSfOre are ol tbo
oplaloa    th5t    the aelary payments        01euaS appllS8 to 811
eSlSrle& poaitiona,         Mmther‘sreated by authority         of rpeol-
fl0~11y    ~Std~od 4hpproptiatlonb          OS by 8UtbOritY Of &UP
sum appropriatlona        arell.eble    for   euob purpose*
            with n8geOt   t0 year reqaa8t for a dOflBitiOa
of the tam Ceeaeenal     help," you are edvirrb    thet auuoh
p hr a se o o mo B ly
       la             ua etito r eir to
                                     r M p lo p 3ea  l4 m g a 6
                                                              in
work exoluaire1~    pePiornr4 at lpeoiiio   eeaeona or purioda
of the yeer, whioh, from its nature,      oanaot be oontinuoa8
w oarried on throughout the year. FroeNy V'I. T, M.
Eardon Co.,    891 F8nB. 197, 189 A,tl. 799.
                                                                             575

Ron. G4orgo R, ishepprr4,         ?eeo   8,




            Your lortquest105 1~ a8 follar~
           ~-May i deputmmt   hoad .a@07 an addltloa-
     al a~plo7oe l& plaor him on the roeular      w7-
     roil,   m7it~~ hi8 8aiW   orit OS th8 eOa%ingORt
     rp$roprl8tion,    or d-8 tha o o ntlq & ea
                                              lp ptr o l
     prhtibn       oarrpr8hend 8 taawor~r~        or as aurgent
     8itU8tiM       sUthor12iag     t&J 82plOm2t        Oi 2dd1-
     tiOM1       -9107W8    for    8UOh =9o8*?*

            Air indiO4t.d    abOW,.      the   ~~~~8htUX-O   ‘h8   OOnteB-
platad,  1s Wr O~hliM, that      tb0 QrOViSlOlh iOr 88a8OMl
h8lQ 18 to be rTal8ble      iOr tappQXW7 8saP~O7XRentto take
oar0 of orurgent8ituatfeM.         Year quortion then,with
regard to 8mg3107meat out OS ooatinaent      lpPro9rlatlonr,
lnrol~28  Oh8 detmneination    OS the meanlagto be a8Orlbed
to the tam   "OOnt12&Wt 2XD8288.'
           ti0 tU6I “OOUtiIk.gMt U~II888*     18 SrWWIIitl7
U88d to QoMote     8uOh 68 &r@ UflkaOM Md UaOWtaiIl, whioh
MI or aa7 not be lnourred,     8Ild rhioh de~tL& UpOn 8OI6.
tUtUP   UnOcll?t@liIi8Q8Ut. SOOtt T. city Ot hl608tOWa,    217
A.%. 88J3, 078, 56 N. Dsk. 4%       It 18 8a;ttItbS  U5Od t0
rvisr to rush expenrer a8 are po8sibls     or liable  but
aot outala to ooour. Braaaln v. SweetOlrrrCouatt,
208 Fao, 970, 972, 88 Moat,412.
          on tbo otherhaad,the term~oootlngrnt ~pea868,~
aa aof   other
             word or phrare or84 b7 the Legi81atur8 la
a nylfmo t#nt, le aeorraa*tll7 iaflu*noedand aolorodin
it8 numnb   by the 8OIitaXtr 60 find it urrd b7 thr Logis-
laturo in thr depa~W~at&l appropriation  bill uader tha
heading *nintoaano8    and E~so~~~~Boou~,~ In tho gen8ral
rider to tha generalapproprlatlon    bill, un4er th8 headln6
o ?q u4 ntla   sad glatlonwy,~ pnnglapb (b), M Sinaan
HOa.     GtOrgO     & Shappard,           bg8    6




OXprO       I’OOO@tiOtl          that     OOiltinjicI3t Sunds bppropribted,       by
tha Laglslature           sib7   b8     U8@3 for WI0 publlcatlon        ana dt8tl’i-
bltiW      Of bIl7 IiOtiOta,            gamphlat8,    tmOklet8,  Nfas,      .@@a-
tiona,    ena a-    other r;ectara of pub110 lattrtst.        @a under
tha haadIng -aaaI?loaal       a61plo7oe*a owpansatlon,~         ln the
gmaral     rider to the general 8pproprlatlon         bill,  wa flna
~8 axpnrs reoogaitioa        by the Legltlatura      that additional
tfsplo~te8    othtr thbn fhorb~   for whloh speolflosalary appra-
prlatlons     lava baoa Dada b7 the Lagl8latUTa         6my be oi6plo7ad
Ma    oald out OS the *oont.*bnt*        approprlatloa,     pr0riaftig
that8uOh M@lO7tt8 8b11 aOt be pIi& a h%l-@ZrMortnt than
tht ~rOlhitd 18 tht Ta&ar           •JtpFO~i&@d 8bl8riO8        fOF
8idl8r      &W8ftlOt28 iLi 6UOh depXbL@nt                 Or   b~4XlOt.


              On&or paragraph (b) of the titlt  *Sala+ and
other     h0~1810es~ in the geaeral  rider we ilnd the Sollou-
ins:
                  -The   amromiatlon8            berein   prorieba        are   to
         be aon8trUt;im~acr-tha 5aIi6Um             8~ml-tO be bpprOprhb&
         to and for the                             6458netted horelo,  bad
         tho amwits    ar                           coveEiiiiS shalloovtr
         the tintlrtoost OS tht rta                 otite .lttme and tht
         ZZtXGlS         ZTTbt          tumlmen     ef. rota arm other
                                             ---F-T-----

         othtr Obfbbtion8    be inourrtd by-may dapartmant
         OS this Stats,   prOVia    howavar that nothin&
         hercln ahall prevent any deptrktnt      head fro5
         poyln& ltte than the saxinupI amount set forth
         htreia  Sor any 8alarlad   posItloae.m

            It i8 th8 apperant        t?!it where a 6rml 18 prarld-
94 ror a particular       itam oi trpen8e,      that 6~ Is all that
i8 mandad     to bt avallabls      tor.that     iten of 6xper186, and
may not ba eupplemnted from an Sowoe.                 The lirnltatlon
applh8    Od7 t0 the pStiOU].sr     -3 tCCP; that     18, b &WtfOU-
lar typi8t'8 salary maJ not bt sup~ltmmttd               rrom  6U7
 eouroe, but, if the zeotttity        arises,     tht ddprtatnt      head
6my (in tha ab8aUaa of mob aXplWSS pX'OhibittOa8 Of tha
t7Do   Sound ln the 8peolal rider to the 0~68, ?fsh t OYB-
tar Camd66lon l     pproprIatIon8,      prohlbIt%ag    tht SaplOpWt
of additional    salaried     6mplO7Oa8) hire and pay another
t7pi8t OUt Of th.8 "OOntiUg8Qt        UPM8t"       rIMa.
r


    Hon. Oeorgr 3.          sheward,         Page 7.


                       fa other     wora8,.it      appasrs   that     the Loglslaturo
    hd   in   CO~tW6pl~t;Oi3           th4   U84 Of tb4 t4llll       *OOtItingOUt       4XP411s4,*
    ia the Een8m of geasrrJ. itemi; of’6tponm    not provide6 for
    speoitioally,   nthor than inoldental    or uaforoaeon  It&is.
    State vr Kurtz,   144 B.E. lPO,,l24,   110 Ohio State 7&E,
              lW111(ldue r8garU t0 the OOntoXt in vhloh we find
    tho word, and th o lpsol.floluthorlzstlon ror tke ueo of
    ouoh iona   for web pIrpoeo8, w an ImpolleU to the oonolu-
    alon that the Legialatare  has da   8ubetentlelly thle;
                r We.h e  lttwanptul,
                            te      00 r a ra sp o r r lb lo
                                                           to,
          oatioipate  er er itam
                             y   d e x p o neor h lo wby a eee8-
          wrlly   be laourrod In the opemthm oli iour dopart-
          ment, but wa roalfss tlmt our &ad&moat81 to rook
          mattora         ray     bo’ ineuot,      iron   tbo vr?y nature          of
          things, and wo therefore appropriate    to your domrt-
          ment l SUB of money gonomll~  lvsllablo    ior opuatfng
          sx$eneer 0r your dep a ttmolx  nt,
                                          a o p $l8 othwvl,.
          horeln epeoifioall~ United, to take earo ob thoeo
          employasnto an& otbor etponeoe not herelaepeoifloally
          provided for, but whloh may nooeenrlly bo requlrod to
          enable yaw Uogartmnt properly to funotioP.a
               It 18 furthu to be observed,houoru        that    the.
    Le~lelntu~o hen hedwl this lung SUIDapproprldon           tOr ooa-
    tlng8nt exponser about with epaolflo   rertrlotiono    as to
    the ~8s of tho aume, plaalnga l~tatloe        upon tho ammat
    thoroor that may bs oxpoadod durln    any thraq aoathr      porfod
    by that provision of the general r f dor wbloh road81
                       *It I8 rurtbsr        pr07iaea     that, during any
          three         month8     period,      no depertmont       Oan   expend
          more than one-rourth of the lppropri8tion meads
          herein rorr . . . (b) oontlngent e~xpena~e,...
          prorlded that any uaexpondod balsnuos froDlpro-
          tloue quarter8 my bo expondod during eubsequont
          quarters.*

              fn additloa, a prohibition agafast tho WO oi 8UOh
    runa to lupplamont thr iteae poviaed  for mtrrrellng lxpon8o8*
    lo ooatainod %a that provloloaof the g8noralridor rhloh
    read8 a8 r0mu0t
               -It i$ proolbodthat no lxpendlturor8br11
          br ado  for tmeling lxpeneooby my deport-
          Bent of thl8 State la lxoos8 of the -ouOt Of
          money it0b0a                herein ror rsld 9urpo808.'
                  :

                  *.    .,                ..I,       ,,~.   .,
                       _‘_..                     _            ~.., :~    ,i




Non. Qoorgo N. SMwud,                                       Pa60 8



                       Yo u le          themron                         advised    that          In oar oplalon,
uzllee8  the mrtloular   aepertmenb ir *p*olelly           prnhiblfed
r r 0iti
       l~aglag lay 8ahri0a      ~ploysoe       ia addition    tqf’ttmae
providesi epool.Slo~l~y by the appropriation rar that                do-
partsieat,   l dqmrtaoat   he06 uy 980 hlo *oontlngoat* lp-
%O%i&iM        ior t&o 8@loyaont ol lddltlolul            Marled
be%      The Uopertmeat  heed Is not nqolred to obtaia.tho
approval ot the Lialktloa       of Peyaeate Beard boron rrk-
ing euoh aaplopmeat, for thet       board baa jurlwliotloaoall
over the upondltara d aaurpldoo~w la oertaln                rpoelal
faadr,   aad sot otu the expeadl$uroo r l          ooatlagea$      ox-*=
approprletioae. The ~+artaut          bud        howovor, will be
required    to number lueh' ltiaolod    Qodtloa8       or-ted      and
                           fond, es provided
pnld out of thle ooatia(lont                 I, th8 mr8-
@mph  00 Valu    mymen%P  in tko #eaerel rldm to the
geaeral          lpprepr f atIM                      Btll.,
                       A&her            que8tlaB pro8cmtod,                           but        a&    numbered      a8
luoh,      ill    YOU? l.ttU,                        18 80              rOibI?8l

                       "Who la tho propu                                 @raon to ike                 the
        p y r o ll
                 lrfidatlt  requlrod by the pwegraph
        *ealmm wyaontr’ lpplatinl;la tho (Ieaeral
        rider to the geaonl    lpprojmlatloa bill?*
                    suoh provlrlon or tho rider ropuiroa that lrom
noath      *tha      hea4 or oaoh doper&mat shall 8tt8ob to the
payroll          r0r  his brpartment an midam,     . ..*

                   phraeo whead of the depertmsnt*
                       The                               ir u8ed la
asay laskaose       in tho-general   rlaor to the goaonl       lp p r o -
priatioo   bill.     The *head of eaah Uop~rtEoat* 18 required
t.0 keep a reoord 0r the abrat           or tho employees     0r hi8
aopubm,       end inoorporate t&o lnformatfon      in the dermrt-
taent*8annual report.        The “bead of any depertaent*       $8
luthorlrsedto Ofou80 a part or hio eaployee8 at noon oa
Saturdays.       mo State Beard 0r Qoatrol 18 dlfeoted         to
notify   in wrlti~ *the hoe48 Of the nopeotlre             deFwtmontea
0r say 4erollotlon       or duty on the part 0r my iwt*r.
The *departmental      boedr. lro tboa nqoired     to &To she
portu    to ooaply with     the orders oonoelplsg    the    imProve-
aant of sanitary oondltlona        end the raaotel   Of iira h0?X4rd8.
It   th0     porter                 18 dlrohorgod,                       the wra          Qr     the demrtaentr
18   rmquired                  to    eeloot          anothu               Qorter    to     ini        blo   91*0*.
’           .


                                                                                        579
                L




I? an umployee cl a dapartaant         af tha rtata govemaant
          in oortaln
    sngago8            inhibited    politioal  aotlvltlra,      u 00
tha suit of a oartair      ntmbar of aualiflad      voters aga &*t
8uoh aiaployoa 8Bd *the hsad of the dapartaaat,T,It             Is
provided that judgswat shall ?n rondared that the dbtployaa
8hall ba diroharged      and the "head af tha depart& zit* ba
TartFaIaad   trarP X'a-8iaQloyiin(t 8UOb ttaxQl0y.a.    #h Otl 8
Stateiounad    lutaWblla    la uaod for oartaln      Inhibited
prlvata   QurQoaaa, with t&o knowlodge OS -tha.haad            of any
dopartmeat,w    the -dapartmaot     h8ad” i8 li8blO to punish-
    aont.
                           It la mado   the    duty or every '6qwtment          &oa6*
    t0 fPrI%iSh lV8ry ~plOyt10
                             Or the                    QOpahOSt With         6 OOpy
    of oortaln provlrlona                    of tho gomwal rider      to the general
    lQQroQrIatIon bill.                 It    i8 provided      that UQOn a faiiura
           ruoh *departmat
    $f;zedo,                     head* shall bo raaotod From
           Under the QravIaIoa8 a? thr rldsr       to tha goaoral
da*a&aatal     approprlatlon     bill  it i8 provided that     110
monbya appropriated     #hall b8 paid for tho rs-Imburmiient
Oft2-a VOlir   lx~0n0.0
                   rg      Inaurrsd by 84 8t8t8 aQlOy00
to any type of oonvoation       within the State .'r without
tho State,  and in a 8ub88qUOnt paragraph       it 18,provldad
that  auoh vrovIaIoa    8Call alao lQQly to adapartaiant     head6
and mombarr of 0~g~Ia?iI0n8.*
                 An examination        of all of the80 prav101050 n-
    veals           that
                   the tarn wdapartmant hoad* IS usad In OOBtn-
    dirtin6tioa      t0 *Stat8 ~19lOyee0,~ and it I8 apparant that
    tha term    *dbartmnt         head* mm usod’ln, the aan8a of those
    ~offf00r8,w as dIhiaguI8hod            fro?8 em9loyesa       of th0 State
    govcmmant      ahargsd with the prisary          ra89onaibIlIty     of ad-
    mInIaterIng      tha aff8lra.ot      a partiaular     branoh of the
    state    govarment.         In Ihosa Instanoes      where 8 9aTtIOUl.m
    branoh OS thr St8tr govarnaont            18 haadod by 000 IndIvIdu81,
    euob as the Comptroller,           the Stata Traasurar,       and the
    Attorney    Canoral,      It IO requlrod that th8 Qayroll affidavit
    be made by the fndlvidual           who heOii8   that paX'tIOular dlvl-
    lIoa of the State government,             In instanoes     rbere a vartf-
    oular branoh or dIvI8IOn of thr Stata govsmaant                   18 bead-
    rd by a Baa?d Or Colm1801On, it I8 OOntsPlQlatad that the
    lf?IdavIt     shall b8 madr by the Qhelnma OS that Board or
    CoJppli~8IOIl.
                            It la, of oouraa, noognized  by the Lagialatura
    that        th         rrridavlt so mde by tha dopwtisent head murt be
    arrdo b7 hlr              upon information      fumiahed      to hia   by hia da-
    9artaaatal               aaQloyo*a,  ror it         aaoaaaarIly
                                                    rcu8t                  ha*0 boaa
Ron, .O*orge     R. Sbappard,     Page 10..



oontmsphted     by tbo Leeialaturo     that the aotivftf88   of
acme of the drpartmante are 80 far flung that the dege’rt-
mrnt" head oenaot,have Indlildual       personal f Iret-hang know-
ladge of the laOts required to be stated In the affidavit,
and that b8 ata8t aeoesaarfly      rely upon his dapartpmtal
dlvIaIoa heads to fUrnI8b tb8t InfO~tIOu           to a.$& Thi8,
howwrr,     dOe8 not reliovs   tbo dop8rtrasnt bead frr# tho
re8poa8ibflity    of arrk& the affidavit      required by the
L0glalaturo.

               We tm8t-   thst   th8 above fully     I)Xli)Y4rli YOUr ia-
qu$rIaa.

                                              four8 verr   tmly
                                       MmBmY        ORRBBAL 01 tlrns


                                                    R. ~I. WirohIl4
                                                           Aaatatant




  ATTORNTCY
         GENJ!%AL
               Or’Tm.S